UNITED STATES  SECURITIES AND EXCHANGE COMMISSION  Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER  PURSUANT TO RULE 13a-16 OR 15d-16 UNDER  THE SECURITIES EXCHANGE ACT OF 1934 For the month ofApril 2015 PEARSON plc (Exact name of registrant as specified in its charter)  N/A  (Translation of registrant's name into English)  80 Strand  London, England WC2R 0RL  44-20-7010-2000 (Address of principal executive office)  Indicate by check mark whether the Registrant files or will file annual reports under cover of Form 20-F or Form 40-F:  Form 20-F X Form 40-F  Indicate by check mark whether the Registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934  Yes No X ﻿ PEARSON PLC (the "Company") Notification of PDMR Shareholding Below are details of a sale of ordinary shares of 25p each by Robin Freestone's connected person, Mirima Helen Freestone. The sale took place on the London Stock Exchange on 29 April 2015 and was notified to the Company on the same day. Following this sale, Mr Freestone remains in compliance with the Company's executive director shareholding guideline. No. of Shares Sold Percentage of Issued Stock Average Sale Price per Share (GBP) Total Holding Following Notification Total Percentage Following Notification 0.012191% £13.19 0.01850% This notification is made in accordance with DTR3.1.4R. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.  PEARSON plc  Date:30 April2015 By: /s/ STEPHEN JONES  Stephen Jones Deputy Secretary
